                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                              (ST. JOSEPH DIVISION)

RIGHTCHOICE MANAGED CARE INC.,            )
et al.,                                   )
                                          )                 CIVIL ACTION NO.:
                        Plaintiffs,       )
                                          )                 5:18-cv-06037-DGK
v.                                        )
                                          )
HOSPITAL PARTNERS INC., et al.,           )
                                          )
                        Defendants.       )
_________________________________________ )

                  DEFENDANTS’ HOSPITAL PARTNERS, INC.,
             EMPOWER H.I.S., LLC, DAVID BYRNS AND JORGE PEREZ
             ANSWER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT

       COME NOW Defendants HOSPITAL PARTNERS, INC. (“HPI”), EMPOWER H.I.S.,

LLC (“HIS”), DAVID BYRNS (“DB”) and JORGE PEREZ (“JP”) (herein, collectively

“Defendants”), by and through undersigned counsel, and in accordance with the applicable

Fed.R.Civ.P., hereby file this, their Answer, Defenses and Counterclaim to the Third Amended

Complaint of Plaintiffs (the “Complaint”) [D.E. #57], and, in response to each respectively

numbered paragraph of the Complaint, state as follows:

                                 NATURE OF THE ACTION

       1.      Defendants deny the allegations set forth in paragraph 1 of the Complaint in their

entirety and demand strict proof thereof.

       2.      Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 2 of the Complaint, and, accordingly, deny the allegations in their entirety and

demand strict proof thereof.

       3.      Defendants neither admit nor deny the allegations set forth in paragraph 3, as the




                                 Page 1 of 57
        Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 1 of 57
documents referred to speak for themselves. To the extent the allegations of paragraph 3 attempt

to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 3 of the Complaint in their

entirety and demand strict proof thereof.

       4.      Defendants neither admit nor deny the allegations set forth in paragraph 4, as the

documents referred to speak for themselves. To the extent the allegations of paragraph 4 attempt

to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 4 of the Complaint in

their entirety and demand strict proof thereof.

       5.      Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 5 of the Complaint, and, accordingly, deny the allegations in their entirety and

demand strict proof thereof.

       6.      Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 6 of the Complaint, and, accordingly, deny the allegations in their entirety and

demand strict proof thereof.

       7.      Defendants deny the allegations set forth in paragraph 7 of the Complaint in their

entirety and demand strict proof thereof.

       8.      Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 8 of the Complaint, and, accordingly, deny the allegations in their entirety and

demand strict proof thereof.

       9.      Defendants deny knowledge sufficient to form a belief as to the allegations set




                                 Page 2 of 57
        Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 2 of 57
forth in paragraph 9 of the Complaint, and, accordingly, deny the allegations in their entirety and

demand strict proof thereof.

       10.     Defendants deny the allegations set forth in paragraph 10 of the Complaint in

their entirety and demand strict proof thereof.

       11.     Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 11 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       12.     Defendants deny the allegations set forth in paragraph 12 of the Complaint in

their entirety and demand strict proof thereof.

       13.     Defendants deny the allegations set forth in paragraph 13 of the Complaint in

their entirety and demand strict proof thereof.

       14.     Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 14 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       15.     Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 15 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       16.     Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 16 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       17.     Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 17 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.




                                 Page 3 of 57
        Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 3 of 57
       18.     Defendants deny the allegations set forth in paragraph 18 of the Complaint in

their entirety and demand strict proof thereof.

       19.     Defendants deny the allegations set forth in paragraph 19 of the Complaint in

their entirety and demand strict proof thereof.

       20.     Defendants neither admit nor deny the allegations set forth in paragraph 20, as the

documents referred to speak for themselves. To the extent the allegations of paragraph 20

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 20 of the Complaint in

their entirety and demand strict proof thereof.

       21.     Defendants neither admit nor deny the allegations set forth in paragraph 21, as the

documents referred to speak for themselves. To the extent the allegations of paragraph 21

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 21 of the Complaint in

their entirety and demand strict proof thereof.

       22.     Defendants deny the allegations set forth in paragraph 22 of the Complaint as to

the entitlement of Plaintiffs to any relief in their entirety and demand strict proof thereof.

                                 JURISDICTION AND VENUE

       23.     Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 23 of the Complaint, and, accordingly deny the allegations in their entirety

and demand strict proof thereof.

       24.     Defendants deny knowledge sufficient to form a belief as to the allegations set




                                 Page 4 of 57
        Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 4 of 57
forth in paragraph 24 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       25.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 25 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

                                       THE PARTIES

                                        PLAINTIFFS

       26.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 26 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       27.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 27 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       28.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 28 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       29.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 29 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       30.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 30 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       31.    Defendants deny knowledge sufficient to form a belief as to the allegations set




                                 Page 5 of 57
        Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 5 of 57
forth in paragraph 31 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       32.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 32 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       33.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 33 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       34.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 34 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       35.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 35 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       36.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 36 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       37.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 37 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       38.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 38 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.




                                 Page 6 of 57
        Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 6 of 57
       39.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 39 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       40.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 40 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       41.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 41 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       42.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 42 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       43.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 43 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       44.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 44 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       45.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 45 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       46.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 46 of the Complaint, and, accordingly, deny the allegations in their entirety




                                 Page 7 of 57
        Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 7 of 57
and demand strict proof thereof.

       47.     Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 47 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       48.     Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 48 of the Complaint, and, accordingly deny the allegations in their entirety

and demand strict proof thereof.

       49.     Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 49 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       50.     Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 50 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

                                         DEFENDANTS

       51.     Defendants admit Hospital Partners is a Florida entity. As to the documents

referred to, Defendants neither admit nor deny the allegations set forth in paragraph 51, as the

documents referred to speak for themselves. To the extent the allegations of paragraph 51

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded.

       52.     Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 52 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       53.     Defendants admit that Empower HIS is a Florida entity and provided billing




                                 Page 8 of 57
        Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 8 of 57
support to Putnam. As to all allegations of wrongdoing, Defendants deny the allegations set

forth in paragraph 53 of the Complaint in their entirety and demand strict proof thereof.

       54.     Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 54 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       55.     Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 55 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       56.     Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 56 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       57.     Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 57 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       58.     Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 58 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       59.     Defendants admit Jorge Perez is a Florida resident and has an ownership interest

in Hospital Partner and Empower HIS.

       60.     Defendants admit David Byrns is a Florida resident who was formerly the CEO of

Hospital Partners and was formerly the CEO of Putnam.

       61.     Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 61 of the Complaint, and, accordingly, deny the allegations in their entirety




                                 Page 9 of 57
        Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 9 of 57
and demand strict proof thereof.

       62.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 62 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       63.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 63 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       64.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 64 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

                                     THE BCBS PLANS

                               THE BLUECARD PROGRAM

       65.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 65 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       66.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 66 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       67.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 67 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       68.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 68 of the Complaint, and, accordingly, deny the allegations in their entirety




                                Page 10 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 10 of 57
and demand strict proof thereof.

       69.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 69 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

 ASSIGNMENT OF LEGAL CLAIMS FOR MONEY OWED BY OTHER LICENSEES

       70.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 70 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       71.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 71 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       72.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 72 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       73.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 73 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

                        MANAGED CARE AND THE BCBS PLANS

       74.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 74 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       75.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 75 of the Complaint, and, accordingly, deny the allegations in their entirety




                                Page 11 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 11 of 57
and demand strict proof thereof.

       76.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 76 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       77.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 77 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       78.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 78 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       79.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 79 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       80.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 80 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

          THE BCBS PLANS’ NETWORK OF PARTICIPATING PROVIDERS

       81.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 81 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       82.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 82 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.




                                Page 12 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 12 of 57
       83.     Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 83 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       84.     Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 84 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       85.     Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 85 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

                       THE RIGHTCHOICE-PUTNAM CONTRACT

       86.     Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 86 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       87.     Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 87 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       88.     Defendants neither admit nor deny the allegations set forth in paragraph 88, as the

documents referred to speak for themselves. To the extent the allegations of paragraph 88

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 88 of the Complaint in

their entirety and demand strict proof thereof.

       89.     Defendants neither admit nor deny the allegations set forth in paragraph 89, as the




                                Page 13 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 13 of 57
documents referred to speak for themselves. To the extent the allegations of paragraph 89

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 89 of the Complaint in

their entirety and demand strict proof thereof.

       90.     Defendants neither admit nor deny the allegations set forth in paragraph 90, as the

documents referred to speak for themselves. To the extent the allegations of paragraph 90

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 90 of the Complaint in

their entirety and demand strict proof thereof.

       91.     Defendants neither admit nor deny the allegations set forth in paragraph 91, as the

documents referred to speak for themselves. To the extent the allegations of paragraph 91

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 91 of the Complaint in

their entirety and demand strict proof thereof.

       92.     Defendants neither admit nor deny the allegations set forth in paragraph 92, as the

documents referred to speak for themselves. To the extent the allegations of paragraph 92

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 92 of the Complaint in

their entirety and demand strict proof thereof.




                                Page 14 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 14 of 57
       93.     Defendants neither admit nor deny the allegations set forth in paragraph 93, as the

documents referred to speak for themselves. To the extent the allegations of paragraph 93

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 93 of the Complaint in

their entirety and demand strict proof thereof.

       94.     Defendants neither admit nor deny the allegations set forth in paragraph 94, as the

documents referred to speak for themselves. To the extent the allegations of paragraph 94

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 94 of the Complaint in

their entirety and demand strict proof thereof.

       95.     Defendants neither admit nor deny the allegations set forth in paragraph 95, as the

documents referred to speak for themselves. To the extent the allegations of paragraph 95

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 95 of the Complaint in

their entirety and demand strict proof thereof.

       96.     Defendants neither admit nor deny the allegations set forth in paragraph 96, as the

documents referred to speak for themselves. To the extent the allegations of paragraph 96

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 96 of the Complaint in




                                Page 15 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 15 of 57
their entirety and demand strict proof thereof.

       97.     Defendants neither admit nor deny the allegations set forth in paragraph 97, as the

documents referred to speak for themselves. To the extent the allegations of paragraph 97

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 97 of the Complaint in

their entirety and demand strict proof thereof.

       98.     Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 98 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       99.     Defendants neither admit nor deny the allegations set forth in paragraph 99, as the

documents referred to speak for themselves. To the extent the allegations of paragraph 99

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 99 of the Complaint in

their entirety and demand strict proof thereof.

       100.    Defendants neither admit nor deny the allegations set forth in paragraph 100, as

the documents referred to speak for themselves. To the extent the allegations of paragraph 100

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 100 of the Complaint in

their entirety and demand strict proof thereof.

       101.    Defendants neither admit nor deny the allegations set forth in paragraph 101, as




                                Page 16 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 16 of 57
the documents referred to speak for themselves. To the extent the allegations of paragraph 101

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 101 of the Complaint in

their entirety and demand strict proof thereof.

       102.    Defendants neither admit nor deny the allegations set forth in paragraph 102, as

the documents referred to speak for themselves. To the extent the allegations of paragraph 102

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 102 of the Complaint in

their entirety and demand strict proof thereof.

        LABORATORY TESTING AND PASS-THROUGH BILLING SCHEMES

       103.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 103 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

                                       Urine Drug Testing

       104.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 104 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       105.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 105 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       106.    Defendants deny knowledge sufficient to form a belief as to the allegations set




                                Page 17 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 17 of 57
forth in paragraph 106 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       107.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 107 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       108.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 108 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       109.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 109 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       110.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 110 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       111.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 111 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

                            The Toxicology Laboratory Industry

       112.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 112 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       113.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 113 of the Complaint, and, accordingly, deny the allegations in their entirety




                                Page 18 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 18 of 57
and demand strict proof thereof.

       114.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 114 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       115.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 115 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       116.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 116 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       117.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 117 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       118.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 118 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       119.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 119 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

                     THE DEFENDANTS’ PASS-THROUGH SCHEME

                                            Overview

       120.    Defendants deny the allegations set forth in paragraph 120 of the Complaint in

their entirety and demand strict proof thereof.




                                Page 19 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 19 of 57
       121.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 121 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       122.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 122 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       123.    Defendants deny the allegations set forth in paragraph 123 of the Complaint in

their entirety and demand strict proof thereof.

       124.    Defendants deny the allegations set forth in paragraph 124 of the Complaint in

their entirety and demand strict proof thereof.

       125.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 125 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       126.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 126 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       127.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 127 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       128.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 128 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       129.    Defendants admit that Empower HIS assisted Putnam with billing, deny that




                                Page 20 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 20 of 57
Hospital Partners was a billing vendor, and as to Hospital Lab Partners, Defendants deny

knowledge sufficient to form a belief as to the allegations set forth in paragraph 129 of the

Complaint, and, accordingly, deny the allegations in their entirety and demand strict proof

thereof. As to all allegations of wrongdoing, Defendants deny the allegations set forth in

paragraph 129 of the Complaint in their entirety and demand strict proof thereof.

       130.    Defendants deny the allegations set forth in paragraph 130 of the Complaint in

their entirety and demand strict proof thereof.

       131.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 131 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       132.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 132 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

                          Putnam Agrees to Serve as a Pass-Through

       133.    Defendants admit that Putnam was in extremely poor financial condition.

       134.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 134 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       135.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 135 of the Complaint, and, accordingly deny the allegations in their entirety

and demand strict proof thereof.

       136.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 136 of the Complaint, and, accordingly, deny the allegations in their entirety




                                Page 21 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 21 of 57
and demand strict proof thereof.

       137.    Defendants neither admit nor deny the allegations set forth in paragraph 137, as

the documents referred to speak for themselves. To the extent the allegations of paragraph 137

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 137 of the Complaint in

their entirety and demand strict proof thereof. With specificity as to the footnote, Jorge Perez

admits that as regarding CGH he was the “whistle blower” and was responsible for uncovering

wrongdoing at CGH and properly reporting same!

       138.    Defendants neither admit nor deny the allegations set forth in paragraph 138, as

the documents referred to speak for themselves. To the extent the allegations of paragraph 138

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 138 of the Complaint in

their entirety and demand strict proof thereof.

       139.    Admitted that David Byrns was named Putnam CEO.

       Through Putnam, Defendants Engage Other Entities to Facilitate the Scheme

       140.    Admitted that Empower HIS was engaged by Putnam to perform billing.

       141.    Admitted that Jorge Perez is or was an owner of Empower HIS.

       142.    Defendants neither admit nor deny the allegations set forth in paragraph 142, as

the documents referred to speak for themselves. To the extent the allegations of paragraph 142

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations




                                Page 22 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 22 of 57
of wrongdoing, Defendants deny the allegations set forth in paragraph 142 of the Complaint in

their entirety and demand strict proof thereof.

       143.    Defendants deny the allegations set forth in paragraph 143 of the Complaint in

their entirety and demand strict proof thereof.

       144.    Defendants neither admit nor deny the allegations set forth in paragraph 144, as

the documents referred to speak for themselves. To the extent the allegations of paragraph 144

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 144 of the Complaint in

their entirety and demand strict proof thereof.

       145.    Defendants neither admit nor deny the allegations set forth in paragraph 145, as

the documents referred to speak for themselves. To the extent the allegations of paragraph 145

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 145 of the Complaint in

their entirety and demand strict proof thereof.

       146.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 146 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       147.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 147 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       148.    Defendants deny knowledge sufficient to form a belief as to the allegations set




                                Page 23 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 23 of 57
forth in paragraph 148 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       149.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 149 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       150.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 150 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       151.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 151 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       152.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 152 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       153.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 153 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       154.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 154 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       155.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 155 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.




                                Page 24 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 24 of 57
       156.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 156 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       157.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 157 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       158.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 158 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       159.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 159 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       160.    Defendants neither admit nor deny the allegations set forth in paragraph 160, as

the documents referred to speak for themselves. To the extent the allegations of paragraph 160

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 160 of the Complaint in

their entirety and demand strict proof thereof.

       161.    Defendants deny the allegations set forth in paragraph 161 of the Complaint in

their entirety and demand strict proof thereof.

       162.    Defendants deny the allegations set forth in paragraph 162 of the Complaint in

their entirety and demand strict proof thereof.

       163.    Defendants deny knowledge sufficient to form a belief as to the allegations set




                                Page 25 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 25 of 57
forth in paragraph 163 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       164.    Defendants deny the allegations set forth in paragraph 164 of the Complaint in

their entirety and demand strict proof thereof.

       165.    Defendants deny the allegations set forth in paragraph 165 of the Complaint in

their entirety and demand strict proof thereof.

       166.    Defendants deny the allegations set forth in paragraph 166 of the Complaint in

their entirety and demand strict proof thereof.

       167.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 167 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       168.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 168 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       169.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 169 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       170.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 170 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       171.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 171 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.




                                Page 26 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 26 of 57
       172.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 172 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

                  Tests Billed before Putnam’s Laboratory was Operational

       173.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 173 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       174.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 174 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       175.    Defendants neither admits nor deny the allegations set forth in paragraph 175, as

the documents referred to speak for themselves. To the extent the allegations of paragraph 175

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 175 of the Complaint in

their entirety and demand strict proof thereof.

       176.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 176 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

                Putnam Hires Phlebotomists at Healthcare Provider’s Offices

       177.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 177 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.




                                Page 27 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 27 of 57
       178.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 178 of the Complaint as to the actions of Putnam, and, accordingly, deny the

allegations in their entirety and demand strict proof thereof. As to the allegations as to Hospital

Partners, Jorge Perez and David Byrns, the allegations are denied in their entirety and

Defendants demand strict proof thereof.

       179.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 179 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       180.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 180 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       181.    Defendants deny the allegations set forth in paragraph 181 of the Complaint in

their entirety and demand strict proof thereof.

       182.    Defendants deny the allegations set forth in paragraph 182 of the Complaint in

their entirety and demand strict proof thereof.

                  The Schemes’s Reliance on Over-Testing and Over-Billing

       183.    Defendants deny the allegations set forth in paragraph 183 of the Complaint in

their entirety and demand strict proof thereof.

       184.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 184 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       185.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 185 of the Complaint, and, accordingly, deny the allegations in their entirety




                                Page 28 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 28 of 57
and demand strict proof thereof.

       186.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 186 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       187.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 187 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       188.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 188 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       189.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 189 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       190.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 190 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

                           Defendants’ Efforts to Hide the Scheme

       191.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 191 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       192.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 192 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.




                                Page 29 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 29 of 57
       193.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 193 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       194.    Defendants neither admit nor deny the allegations set forth in paragraph 194, as

the documents referred to speak for themselves. To the extent the allegations of paragraph 194

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 194 of the Complaint in

their entirety and demand strict proof thereof.

       195.    Defendants deny the allegations set forth in paragraph 195 of the Complaint in

their entirety and demand strict proof thereof.

       196.    Defendants neither admit nor deny the allegations set forth in paragraph 196, as

the documents referred to speak for themselves. To the extent the allegations of paragraph 196

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 196 of the Complaint in

their entirety and demand strict proof thereof.

       197.    Defendants neither admit nor deny the allegations set forth in paragraph 197, as

the documents referred to speak for themselves. To the extent the allegations of paragraph 197

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 197 of the Complaint in

their entirety and demand strict proof thereof.




                                Page 30 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 30 of 57
       198.    Defendants neither admit nor deny the allegations set forth in paragraph 198, as

the documents referred to speak for themselves. To the extent the allegations of paragraph 198

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 198 of the Complaint in

their entirety and demand strict proof thereof.

       199.    Defendants deny the allegations set forth in paragraph 199 of the Complaint in

their entirety and demand strict proof thereof.

       200.    Defendants deny the allegations set forth in paragraph 200 of the Complaint in

their entirety and demand strict proof thereof.

                                         Sample Claims

       201.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 201 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       202.    Defendants neither admit nor deny the allegations set forth in paragraph 202, as

the documents referred to speak for themselves. To the extent the allegations of paragraph 202

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 202 of the Complaint in

their entirety and demand strict proof thereof.

       203.    Defendants neither admit nor deny the allegations set forth in paragraph 203, as

the documents referred to speak for themselves. To the extent the allegations of paragraph 203

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the




                                Page 31 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 31 of 57
allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 203 of the Complaint in

their entirety and demand strict proof thereof.

       204.    Defendants neither admit nor deny the allegations set forth in paragraph 204, as

the documents referred to speak for themselves. To the extent the allegations of paragraph 204

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 204 of the Complaint in

their entirety and demand strict proof thereof.

       205.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 205 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       206.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 206 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       207.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 207 of the Complaint, and, accordingly deny the allegations in their entirety

and demand strict proof thereof.

                                       Sample Claim No. 1

       208.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 208 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       209.    Defendants deny knowledge sufficient to form a belief as to the allegations set




                                Page 32 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 32 of 57
forth in paragraph 209 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       210.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 210 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       211.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 211 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       212.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 212 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       213.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 213 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       214.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 214 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       215.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 215 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       216.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 216 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.




                                Page 33 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 33 of 57
       217.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 217 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       218.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 218 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

                                      Sample Claim No. 2

       219.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 219 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       220.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 220 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       221.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 221 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       222.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 222 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       223.   Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 223 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       224.   Defendants deny knowledge sufficient to form a belief as to the allegations set




                                Page 34 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 34 of 57
forth in paragraph 224 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       225.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 225 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       226.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 226 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       227.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 227 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       228.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 228 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       229.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 229 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

                                     CAUSES OF ACTION

  COUNT I - FRAUD AND FRAUDULENT CONCEALMENT (Against all Defendants)

       230.    Defendants repeat and reallege their responses to all preceding paragraphs as if set

forth herein, fully repeated and realleged.

       231.    Defendants deny the allegations set forth in paragraph 231 of the Complaint, as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against




                                Page 35 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 35 of 57
the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 231 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       232.    Defendants deny the allegations set forth in paragraph 232 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 232 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       233.    Defendants deny the allegations set forth in paragraph 233 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 233 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       234.    Defendants deny the allegations set forth in paragraph 234 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 234 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       235.    Defendants deny the allegations set forth in paragraph 235 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 235 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.




                                Page 36 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 36 of 57
       236.    Defendants deny the allegations set forth in paragraph 236 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 236 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       237.    Defendants deny the allegations set forth in paragraph 237 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 237 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       238.    Defendants deny the allegations set forth in paragraph 238 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 238 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       239.    Defendants deny the allegations set forth in paragraph 239 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 239 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       240.    Defendants deny the allegations set forth in paragraph 240 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations




                                Page 37 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 37 of 57
set forth in paragraph 240 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       241.    Defendants deny the allegations set forth in paragraph 241 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 241 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       242.    Defendants deny the allegations set forth in paragraph 242 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 242 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       243.    Defendants deny the allegations set forth in paragraph 243 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 243 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       244.    Defendants deny the allegations set forth in paragraph 244 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 244 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       245.    Defendants deny the allegations set forth in paragraph 245 of the Complaint as to




                                Page 38 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 38 of 57
these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 245 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       246.    Defendants deny the allegations set forth in paragraph 246 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 246 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       247.    Defendants deny the allegations set forth in paragraph 247 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 247 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       248.    Defendants deny the allegations set forth in paragraph 248 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 248 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       249.    Defendants deny the allegations set forth in paragraph 249 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 249 of the Complaint, and, accordingly, deny the allegations in their




                                Page 39 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 39 of 57
entirety and demand strict proof thereof.

       250.    Defendants deny the allegations set forth in paragraph 250 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 250 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       251.    Defendants deny the allegations set forth in paragraph 251 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 251 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       252.    Defendants deny the allegations set forth in paragraph 252 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 252 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       253.    Defendants deny the allegations set forth in paragraph 253 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 253 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       254.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 254 of the Complaint, and, accordingly, deny the allegations in their entirety




                                Page 40 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 40 of 57
and demand strict proof thereof.

       255.    Defendants deny the allegations set forth in paragraph 255 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 255 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       256.    Defendants deny the allegations set forth in paragraph 256 of the Complaint in

their entirety and demand strict proof thereof.

      COUNT II – NEGLIGENT MISREPRESENTATION (Against all Defendants)

       257.    Defendants repeat and reallege their responses to all preceding paragraphs as if set

forth herein, fully repeated and realleged herein.

       258.    Defendants deny the allegations set forth in paragraph 258 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 258 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       259.    Defendants deny the allegations set forth in paragraph 259 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 259 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       260.    Defendants deny the allegations set forth in paragraph 260 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against




                                Page 41 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 41 of 57
the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 260 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       261.    Defendants deny the allegations set forth in paragraph 261 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 261 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       262.    Defendants deny the allegations set forth in paragraph 262 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 262 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       263.    Defendants deny the allegations set forth in paragraph 263 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 263 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       264.    Defendants deny the allegations set forth in paragraph 264 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 264 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.




                                Page 42 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 42 of 57
       265.    Defendants deny the allegations set forth in paragraph 265 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 265 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       266.    Defendants deny the allegations set forth in paragraph 266 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 266 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       267.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 267 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       268.    Defendants deny the allegations set forth in paragraph 268 of the Complaint in

their entirety and demand strict proof thereof.

    COUNT III – RESTITUTION UNDER ERISA §502(a)(3) (Against all Defendants)

       269.    Defendants repeat and reallege their responses to all preceding paragraphs as if set

forth herein, fully repeated and realleged herein.

       270.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 270 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       271.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 271 of the Complaint, and, accordingly, deny the allegations in their entirety




                                Page 43 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 43 of 57
and demand strict proof thereof.

       272.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 272 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       273.    Defendants deny the allegations set forth in paragraph 273 of the Complaint in

their entirety and demand strict proof thereof.

       274.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 274 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       275.    Defendants deny the allegations set forth in paragraph 275 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 275 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       276.    Defendants deny the allegations set forth in paragraph 276 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 276 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       277.    Defendants deny the allegations set forth in paragraph 277 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 277 of the Complaint, and, accordingly, deny the allegations in their




                                Page 44 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 44 of 57
entirety and demand strict proof thereof.

       278.    Defendants deny the allegations set forth in paragraph 278 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 278 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       279.    Defendants deny the allegations set forth in paragraph 279 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 279 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       280.    Defendants deny the allegations set forth in paragraph 280 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 280 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       281.    Defendants deny the allegations set forth in paragraph 281 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 281 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       282.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 282 of the Complaint, and, accordingly, deny the allegations in their entirety




                                Page 45 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 45 of 57
and demand strict proof thereof.

       283.    Defendants deny the allegations set forth in paragraph 283 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 283 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       284.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 284 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       285.    Defendants deny the allegations set forth in paragraph 285 of the Complaint in

their entirety and demand strict proof thereof.

       286.    Defendants deny the allegations set forth in paragraph 286 of the Complaint as to

the entitlement of Plaintiff to any relief, in their entirety and demand strict proof thereof.

       287.    Defendants deny the allegations set forth in paragraph 287 of the Complaint as to

the entitlement of Plaintiff to any relief, in their entirety and demand strict proof thereof.

       288.    Defendants deny the allegations set forth in paragraph 288 of the Complaint as to

the entitlement of Plaintiff to any relief, in their entirety and demand strict proof thereof.

COUNT IV – DECLARATORY AND INJUNCTIVE RELIEF UNDER ERISA §502(a)(3)
            AND 28 U.S.C. §§ 2201 AND 2202(Against all Defendants)

       289.    Defendants repeat and reallege their responses to all preceding paragraphs as if set

forth herein, fully repeated and realleged herein.

       290.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 290 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.



                                Page 46 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 46 of 57
       291.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 291 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       292.    Defendants deny the allegations set forth in paragraph 292 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 292 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       293.    Defendants deny the allegations set forth in paragraph 293 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 293 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       294.    Defendants deny the allegations set forth in paragraph 294 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 294 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       295.    Defendants deny knowledge sufficient to form a belief as to the allegations set

forth in paragraph 295 of the Complaint, and, accordingly, deny the allegations in their entirety

and demand strict proof thereof.

       296.    Defendants deny the allegations set forth in paragraph 296 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against




                                Page 47 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 47 of 57
the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 296 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       297.    Defendants deny the allegations set forth in paragraph 297 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 297 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       298.    Defendants deny the allegations set forth in paragraph 298 of the Complaint as to

the entitlement of Plaintiff to any relief, in their entirety and demand strict proof thereof.

       299.    Defendants deny the allegations set forth in paragraph 299 of the Complaint as to

the entitlement of Plaintiff to any relief, in their entirety and demand strict proof thereof.

COUNT V – TORTIOUS INTERFERENCE WITH CONTRACT(Against all Defendants)

       300.    Defendants repeat and reallege their responses to all preceding paragraphs as if set

forth herein, fully repeated and realleged herein.

       301.    Defendants neither admit nor deny the allegations set forth in paragraph 301, as

the documents referred to speak for themselves. To the extent the allegations of paragraph 301

attempt to provide, modify, or otherwise interpret the language of the documents referred to, the

allegations are denied in their entirety and strict proof thereof is demanded. As to all allegations

of wrongdoing, Defendants deny the allegations set forth in paragraph 301 of the Complaint in

their entirety and demand strict proof thereof.

       302.    Defendants admit they were aware there was a contract. As to the allegations

against the other defendants, Defendants deny knowledge sufficient to form a belief as to the




                                Page 48 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 48 of 57
allegations set forth in paragraph 302 of the Complaint, and, accordingly, deny the allegations in

their entirety and demand strict proof thereof.

       303.    Defendants deny the allegations set forth in paragraph 303 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 303 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       304.    Defendants deny the allegations set forth in paragraph 304 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 304 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       305.    Defendants deny the allegations set forth in paragraph 305 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 305 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       306.    Defendants deny the allegations set forth in paragraph 306 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 306 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       307.    Defendants deny the allegations set forth in paragraph 307 of the Complaint as to




                                Page 49 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 49 of 57
the entitlement of Plaintiff to any relief, in their entirety and demand strict proof thereof.

                COUNT VI – CIVIL CONSPIRACY (Against all Defendants)

       308.    Defendants repeat and reallege their responses to all preceding paragraphs as if set

forth herein, fully repeated and realleged herein.

       309.    Defendants deny the allegations set forth in paragraph 309 of the Complaint in

their entirety and demand strict proof thereof.

       310.    Defendants deny the allegations set forth in paragraph 310 of the Complaint in

their entirety and demand strict proof thereof.

       311.    Defendants deny the allegations set forth in paragraph 311 of the Complaint in

their entirety and demand strict proof thereof.

       312.    Defendants deny the allegations set forth in paragraph 312 of the Complaint as to

the entitlement of Plaintiff to any relief in their entirety and demand strict proof thereof.

        COUNT VII – AIDING AND ABETTING A TORT (Against all Defendants)

       313.    Defendants repeat and reallege their responses to all preceding paragraphs as if set

forth herein, fully repeated and realleged herein.

       314.    Defendants deny the allegations set forth in paragraph 314 of the Complaint in

their entirety and demand strict proof thereof.

       315.    Defendants deny the allegations set forth in paragraph 315 of the Complaint in

their entirety and demand strict proof thereof.

       316.    Defendants deny the allegations set forth in paragraph 316 of the Complaint in

their entirety and demand strict proof thereof.

       317.    Defendants deny the allegations set forth in paragraph 317 of the Complaint in

their entirety and demand strict proof thereof.




                                Page 50 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 50 of 57
       318.    Defendants deny the allegations set forth in paragraph 318 of the Complaint as to

the entitlement of Plaintiff to any relief in their entirety and demand strict proof thereof.

              COUNT VIII – UNJUST ENRICHMENT (Against all Defendants)

       319.    Defendants repeat and reallege their responses to all preceding paragraphs as if set

forth herein, fully repeated and realleged herein.

       320.    Defendants deny the allegations set forth in paragraph 320 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 320 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       321.    Defendants deny the allegations set forth in paragraph 321 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 321 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       322.    Defendants deny the allegations set forth in paragraph 322 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 322 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       323.    Defendants deny the allegations set forth in paragraph 323 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations




                                Page 51 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 51 of 57
set forth in paragraph 323 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       324.    Defendants deny the allegations set forth in paragraph 324 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 324 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       325.    Defendants deny the allegations set forth in paragraph 325 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 325 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       326.    Defendants deny the allegations set forth in paragraph 326 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 326 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       327.    Defendants deny the allegations set forth in paragraph 327 of the Complaint as to

the entitlement of Plaintiff to any relief in their entirety and demand strict proof thereof.

       328.    Defendants deny the allegations set forth in paragraph 328 of the Complaint as to

the entitlement of Plaintiff to any relief in their entirety and demand strict proof thereof.

          COUNT IX – MONEY HAD AND RECEIVED (Against all Defendants)

       329.    Defendants repeat and reallege their responses to all preceding paragraphs as if set




                                Page 52 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 52 of 57
forth herein, fully repeated and realleged herein.

       330.    Defendants deny the allegations set forth in paragraph 330 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 330 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       331.    Defendants deny the allegations set forth in paragraph 331 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 331 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

       332.    Defendants deny the allegations set forth in paragraph 332 of the Complaint as to

these Defendants in their entirety and demand strict proof thereof. As to the allegations against

the other defendants, Defendants deny knowledge sufficient to form a belief as to the allegations

set forth in paragraph 332 of the Complaint, and, accordingly, deny the allegations in their

entirety and demand strict proof thereof.

                        DEFENSES AND AFFIRMATIVE DEFENSES

       333.    Defendants raise as a defense, that this Court lacks subject matter jurisdiction

over the cause as pled, thereby requiring the Complaint to be dismissed.

       334.    Defendants raise as a defense that the Plaintiffs lack standing, thereby requiring

the Complaint to be dismissed.

       335.    Defendants raise as a defense that the Plaintiff has failed to state a cause of action,

thereby requiring the Complaint to be dismissed.




                                Page 53 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 53 of 57
       336.    Defendants raise as a defense that the Plaintiff has failed to name indispensable

parties to this proceeding, that being Putnam County Memorial Hospital, the Putnam County

Memorial Hospital Board, Putnam County, and all the related individuals thereof who

perpetrated any wrongdoing.

       337.    Defendants raise waiver as a defense, thereby requiring the Complaint to be

dismissed.

       338.    Defendants raise estoppel as a defense, thereby requiring the Complaint to be

dismissed.

       339.    Defendants raise novation as a defense, thereby requiring the Complaint to be

dismissed.

       340.    Defendants raise accord and satisfaction as a defense, thereby requiring the

Complaint to be dismissed.

       341.    Defendants raise the failure to mitigate damages as a defense, thereby requiring

any relief under the Complaint to be reduced/denied accordingly.

       342.    Defendants raise as a defense, that the Plaintiffs’ claims are barred, in full or in

part, by their comparative fault.

       343.    Defendants raise as a defense, that Plaintiffs’ requests for declaratory and

injunctive relief are moot.

       344.    Defendants raise as a defense, that the Complaint should be dismissed because the

contract at issue contains a mandatory arbitration clause.

       345.    Defendants raise the “statute of frauds” as a defense, as some/all of the issues

raised have not been properly documented.

       346.    Defendants raise laches as a defense, as some/all of the issues raised have not




                                Page 54 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 54 of 57
been timely raised.

       347.     Defendants raise the “statute of limitations” as a defense, as some/all of the issues

raised have not been timely raised.

       348.     Defendants raise “unclean hands” as a defense, thereby requiring the Complaint to

be dismissed.

       349.     Defendants raise as a defense that, as to any contract(s), Plaintiff failed to perform

the subject contracts and, accordingly, may not enforce same, thereby requiring the Complaint to

be dismissed.

       350.     Defendants raise as a defense that, as to any contract(s), Plaintiff first breached

the subject contracts and, accordingly, may not enforce same, thereby requiring the Complaint to

be dismissed.

       351.     Defendants raise as a defense that, as to any contract(s) where Defendants were a

party, they could not interfere with their own contract.

       352.     Defendants raise as a defense that, as to any contract(s), they fail for lack of

consideration, thereby requiring the Complaint to be dismissed.

       353.     Defendants raise as a defense that, as to any contract(s), they fail for failure of

consideration, thereby requiring the Complaint to be dismissed.

       354.     Defendants raise as a defense to any “fraud in the performance,” said conduct is

barred by the economic loss rule, thereby requiring the Complaint to be dismissed.

       355.     Defendants raise as a defense, entitlement to setoff and recoupment for any

amounts due to Defendants under theories of unjust enrichment or quantum meruit as to the

value of the subject tests inclusive of any paid/unpaid co-pays.

       356.     Defendants raise as a defense, entitlement to setoff and recoupment for any




                                Page 55 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 55 of 57
amounts due to Defendants as to the value of their services rendered.

       357.    Defendants reserve their right to add to, and amend, these defenses as additional

facts come to light during this proceeding.

                           RESPONSE TO PRAYER FOR RELIEF

       WHEREFORE, Defendants, having answered the Complaint of Plaintiffs, and having

raised defenses and affirmative defenses thereto, respectfully submits that the Complaint must be

dismissed in its entirety, together with an appropriate assessment of attorney’s fees and costs

against Plaintiffs, and together with such other, further and different relief may seem just, proper

and equitable to the Court under the circumstances.

Date: February 20, 2019

                                                      Respectfully submitted,

                                                      CHAPMAN AND COWHERD, P.C.
                                              By:   /s/ Lauren A. Horsman
                                                      Lauren A. Horsman – Mo Bar No. 60982
                                                      903 Jackson – P.O. Box 228
                                                      Chillicothe, MO 64601
                                                      Telephone: 660-646-0627
                                                      Telefax: 660-646-1105
                                                      E-mail: lhorsman@ccttlaw.com
                                                      ATTORNEY FOR DEFENDANTS
                                                      HOSPITAL PARTNERS, INC.,
                                                      EMPOWER H.I.S., LLC, DAVID BYRNS
                                                      and JORGE PEREZ


                                                      FMS LAWYER PL

                                              By:   /s/ Frank Smith
                                                      Frank Smith – FL Bar No. 069681
                                                      9900 Stirling Road, Suite 226
                                                      Cooper City, FL 33024
                                                      Telephone: 954-985-1400
                                                      Telefax: 954-241-6947
                                                      Email: frank.smith@fmslawyer.com
                                                      ATTORNEY FOR DEFENDANTS


                                Page 56 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 56 of 57
                                                    HOSPITAL PARTNERS, INC.,
                                                    EMPOWER H.I.S., LLC, DAVID BYRNS
                                                    and JORGE PEREZ
                                                    Admitted Pro Hac Vice



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of February 2019, I electronically served a true copy

of the foregoing to all counsel of record.

                                                    /s/ Lauren A. Horsman




                                Page 57 of 57
       Case 5:18-cv-06037-DGK Document 180 Filed 02/20/19 Page 57 of 57
